DETAILED ACTION
This action is responsive to the amendments/remarks filed 8/29/2022 with a request for continued examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Claim Status
Claims 1-16 and 21-23 are pending.
Claims 17-20 are cancelled.
Claims 1, 9, and 21 are currently amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 21-23 (all pending claims) are rejected under 35 U.S.C. 103 as being unpatentable over Pitney (US 2014/0273503) in view of Mariner (US Pub. 2010/0071614).
Regarding claim 1, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) comprising: 
a gas distribution assembly ([0033] and Fig. 2, manifold #140) having a body (Fig. 2, walls of manifold #140) coupled to a gas injection block ([0039] and Fig. 2, injection port liner #141), the gas injection block having one inner plenum and two outer plenums ([0039] and Fig. 2, two outer plenums formed in liners #142 and #143, inner plenum formed in #144); 
a plurality of gas injection channels formed within the gas distribution assembly ([0052] and Fig. 12, gas flow channels #172-181 of liner assembly #170) at least a portion of the plurality of gas injection channels being adjacent to blind channels ([0052] and Fig. 12, gas flow channels #182, formed as “blind” by the solid plugs #163 in baffle plate #145 of Fig. 8) formed in the gas distribution assembly (all are elements of #140); and 
a rectification plate ([0033] and Fig. 2, gas distribution plate #145) positioned between the gas injection block and the plurality of gas injection channels (see Fig. 2, #145 positioned between #170 and #141) and bounding one side of the one inner plenum and two outer plenums (see Fig. 2, bounding one side of #142, #143, and #144) and bounding one side of the plurality of gas injection channels (Fig. 3, plate #145 bounding the inlet side of #170), the rectification plate including a plurality of non-perforated portions (see annotated Fig. 3 below, portions of #145 closed by solid plugs #163), each of the non-perforated portions being located at a position corresponding to the position of the blind channels in the gas distribution assembly (combined structures would close one end of each gas flow channel #182, see Fig. 8 as related to Figs. 11-12), the rectification plate including a perforated portion (see annotated Fig. 3 below, portion of #145 partially open by plugs #160 and #161, which comprise through-holes) at a position corresponding to each of the plurality of gas injection channels (combined structures would allow gas flow channels #172-181 to be open for gas flow, see Figs. 11-12), 

    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    412
    701
    media_image2.png
    Greyscale

wherein each one of the plurality of gas injection channels is directly fluidly connected with more than one opening of a plurality of openings (see Figs. 11-12, each channel #172-#181 forms a direct fluid pathway with each and every other channel, which is connected to the openings #151) formed in the perforated portion of the rectification plate ([0050]-[0051] and Figs. 3 and 12, array of holes #151, open as in Fig. 8, feed gas to inserts #170L/R via channels #172-#181) to flow gases from the gas injection block through the body (Figs. 1-2, gases flow from injection port #106 through gas manifold #140, which includes injection port line #141), and wherein the non-perforated portions block the flow of gases into the blind channels ([0044] and Figs. 8 and 11-12, plugs #163 may be solid with no orifice to restrict the passage of gas) to reduce velocity variations of the gases flowed through the gas distribution assembly ([0044]: plate #145 and plugs #160/#163 aid the operator of the CVD system in selectively controlling the gas flow distribution across the substrate surface; [0060]: adjusts gas flow rates).

	Pitney does not teach wherein the one inner plenum has a plurality of gas inlet openings.
However, Mariner teaches wherein a single plenum has a plurality of gas inlet openings (Mariner – [0048] and Fig. 9, plurality of inlets #158 for plenum #156).
Pitney and Mariner both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the inner plenum of Pitney to comprise a plurality of gas inlet openings in order to allow multiple fluids to enter and commingle before distribution, or to control pressure, density, or other factors within the plenum (Mariner – [0048]).

To clarify the record, the claim limitation “wherein each one of the plurality of gas injection channels is directly fluidly connected with more than one opening of a plurality of openings”, “to flow gases from the gas injection block through the body, and wherein the non-perforated portions block the flow of gases into the blind channels to reduce velocity variations of the gases flowed through the gas distribution assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, modified Pitney teaches the intended use as is set forth above.

Regarding claim 2, Pitney teaches wherein the blind channels are positioned at opposing ends of the gas distribution assembly (see annotated Fig. 12 below, at the left and right terminal ends of the insert #170, which are blocked by the solid plugs #163 as in Fig. 8, which are all part of #140 as in Fig. 2).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


Regarding claim 3, Pitney teaches wherein the blind channels comprise two blind channels (see annotated Fig. 12 below), and the rectification plate (Fig. 8, baffle plate #145) includes the non-perforated portion at opposing ends thereof (see annotated Fig. 3 below).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

 
Regarding claim 4, Pitney teaches wherein a length of the rectification plate (see annotated Fig. 2 below, length A of plate #145) is greater than a length of a gas injection portion of the gas distribution assembly (as below, length B of one gas channel of the insert #170; A > B).

    PNG
    media_image4.png
    204
    503
    media_image4.png
    Greyscale

The Examiner wishes to note the breadth of the claim, which requires “a length of the rectification plate” (can be ANY arbitrary length, and is not limited to the length of the long axis) and “a length of a gas injection portion” (again, any arbitrary length of any arbitrary sub-division of any gas injecting structure of the gas distribution assembly).
   
Regarding claim 5, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 
The Applicant is encouraged to define the length of the gas injection portion in relation to other positively recited features of the apparatus, and ignoring the substrate worked upon by the apparatus.

Regarding claim 6, Pitney teaches wherein the gas injection block ([0039] and Fig. 2, injection port liner #141) is divided ([0039] and Fig. 2, two outer port liners #142/#143 and inner port liner #144) to provide two distinct gases to each of the plurality of gas injection channels ([0039]: port #106 may be coupled to two or more separate process lines, and the gas manifold may introduce process gas according to other manifold configurations other than outer/inner).
To clarify the record, the claim limitation “to provide two distinct gases to each of the plurality of gas injection channels” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use (or capability thereof) as is set forth above.

Regarding claim 7, Pitney teaches wherein each of the plurality of gas injection channels (Fig. 12, channels #172-#181) are bounded by the rectification plate (Fig. 2, plate #145), an outer wall (Fig. 12, lower wall), and a central partition (see annotated Fig. 12 below, portions of the top/inner walls of #170L/R that form an upper boundary of channels #172-181)

    PNG
    media_image5.png
    284
    717
    media_image5.png
    Greyscale


Regarding claim 8, Pitney teaches wherein the blind channels (Fig. 12, channels #182) are bounded by the rectification plate (Fig. 2, plate #145), the outer wall (the lower wall of #170L/R, see annotated Fig. 12 below) and an end wall of the gas distribution assembly (outer exterior sidewalls of #170L/R, see annotated Fig. 12 below).  

    PNG
    media_image6.png
    300
    702
    media_image6.png
    Greyscale


Regarding claim 9, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) for a reaction chamber ([0033] and Fig. 1, chamber #102), the gas introduction insert comprising: 
an injection block ([0039] and Fig. 2, injection port liner #141) having one inner plenum and two outer plenums ([0039] and Fig. 2, two outer plenums formed in liners #142 and #143, inner plenum formed in #144) and configured to deliver a gas ([0039]: process gas) from at least two gas sources ([0039]); 
a gas distribution assembly ([0033] and Fig. 2, liner assembly #170) coupled to the injection block (Fig. 2, coupled to #141 through #145); 
a rectification plate ([0040] and Fig. 2, injector baffle plate #145) bounding one side of the one inner plenum and two outer plenums (see Fig. 2, bounding one side of #142, #143, and #144), the rectification plate including a non-perforated portion (see annotated Fig. 3 below, portions of #145 closed by solid plugs #163; see Fig. 8) on opposing ends thereof (see annotated Fig. 3 below) and a perforated portion (see annotated Fig. 3 below, portion of #145 partially open by plugs #160 and #161, which comprise through-holes; see Fig. 8)  between each of the non-perforated portions (see annotated Fig. 12 below); and 

    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    412
    701
    media_image2.png
    Greyscale

a plurality of gas injection channels ([0051] and Fig. 12, gas flow channels #172-181) formed within a body of the gas distribution assembly (Fig. 12, integral to #170L/R), at least a portion of the plurality of gas injection channels being adjacent to at least one blind channel (Fig. 12, gas flow channel #182 adjacent to #172-181) formed in the body (integral to #170L/R) corresponding to positions of the non-perforated portions of the rectification plate (see Fig. 12, channels #182 on exterior ends of #170L/R, which are in close proximity to the non-perforated portions of #145, as set forth above), wherein each of the plurality of gas injection channels is directly fluidly connected with more than one opening of a plurality of openings (see Figs. 11-12, each channel #172-#181 forms a direct fluid pathway with each and every other channel, which is connected to the openings #151) formed in the perforated portion of the rectification plate ([0040] and see Figs. 2, 3, 11, and 12: flow channels #172-#181 in communication with holes #151 of #145 of the non-perforated portions as above) to flow gases from the gas injection block through each of the plurality of gas injection channels (Figs. 1-2, gases flow from injection port #106 through gas manifold #140 to gas flow channels #172-181), and the non-perforated portions block the flow of gases into the at least one blind channel ([0044] and Figs. 8 and 11-12, plugs #163 may be solid with no orifice to restrict the passage of gas) to reduce velocity variations of the gases flowed through the gas distribution assembly ([0044]: plate #145 and plugs #160/#163 aid the operator of the CVD system in selectively controlling the gas flow distribution across the substrate surface; [0060]: adjusts gas flow rates).

Pitney does not teach wherein the one inner plenum has a plurality of gas inlets.
However, Mariner teaches wherein a single plenum has a plurality of gas inlets (Mariner – [0048] and Fig. 9, plurality of inlets #158 for plenum #156).
Pitney and Mariner both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the inner plenum of Pitney to comprise a plurality of gas inlet openings in order to allow multiple fluids to enter and commingle before distribution, or to control pressure, density, or other factors within the plenum (Mariner – [0048]).
To clarify the record, the claim limitations “wherein each one of the plurality of gas injection channels is directly fluidly connected with more than one opening of a plurality of openings”, “for a reaction chamber”, “to deliver a precursor gas to a plurality of plenums from at least two gas sources”, and “to flow gases from the gas injection block through each of the plurality of gas injection channels, and the non-perforated portions block the flow of gases into the blind channels to reduce velocity variations of the gases flowed through the gas distribution assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use as is set forth above.

Regarding claim 10, Pitney teaches wherein each of the plurality of gas injection channels (Fig. 12, channels #172-#181) is bounded by the rectification plate (Fig. 2, plate #145), an outer wall (Fig. 12, lower wall), and a central partition (see annotated Fig. 12 below, portions of the top/inner walls of #170L/R that form an upper boundary of channels #172-181)

    PNG
    media_image5.png
    284
    717
    media_image5.png
    Greyscale


Regarding claim 11, Pitney teaches wherein the at least one blind channel (Fig. 12, channels #182) is bounded by the rectification plate (Fig. 2, plate #145), the outer wall (the lower wall of #170L/R, see annotated Fig. 12 below) and an end wall of the gas distribution assembly (outer exterior sidewalls of #170L/R, see annotated Fig. 12 below).  

    PNG
    media_image6.png
    300
    702
    media_image6.png
    Greyscale


Regarding claim 12, Pitney teaches wherein a length of the rectification plate (see annotated Fig. 2 below, length A of plate #145) is greater than a length of a gas injection portion of the gas distribution assembly (as below, length B of one gas channel of the insert #170; A > B).

    PNG
    media_image4.png
    204
    503
    media_image4.png
    Greyscale

The Examiner wishes to note the breadth of the claim, which requires “a length of the rectification plate” (can be ANY arbitrary length, and is not limited to the length of the long axis) and “a length of a gas injection portion” (again, any arbitrary length of any arbitrary sub-division of any gas injecting structure of the gas distribution assembly).

Regarding claim 13, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 
The Applicant is encouraged to define the length of the gas injection portion in relation to other positively recited features of the apparatus, and ignoring the substrate worked upon by the apparatus.

Regarding claim 14, Pitney teaches wherein the gas injection block ([0039] and Fig. 2, injection port liner #141) is divided ([0039] and Fig. 2, two outer port liners #142/#143 and inner port liner #144) to provide two distinct gases to each of the plurality of gas injection channels ([0039]: port #106 may be coupled to two or more separate process lines, and the gas manifold may introduce process gas according to other manifold configurations other than outer/inner).
To clarify the record, the claim limitation “to provide two distinct gases to each of the plurality of gas injection channels” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use (or capability thereof) as is set forth above.

Regarding claim 15, Pitney teaches wherein the at least one blind channel comprises two blind channels that are positioned at opposing ends of the gas distribution assembly (see annotated Fig. 12 below, at the left and right terminal ends of the insert #170, comprising a part of #140 as in Fig. 2).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


Regarding claim 16, Pitney teaches wherein the at least one blind channel comprises two blind channels (see annotated Fig. 12 below), and the rectification plate includes the non-perforated portion at opposing ends thereof (see annotated Fig. 3 below, baffle plate #150 includes non-perforated end portions at terminal left/right ends).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale


Regarding claim 21, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) for a reaction chamber ([0033] and Fig. 1, chamber #102), the gas introduction insert comprising: 
an injection block ([0039] and Fig. 2, injection port liner #141) having one inner plenum and two outer plenums ([0039] and Fig. 2, two outer plenums formed in liners #142 and #143, inner plenum formed in #144) and configured to deliver a precursor gas ([0039]: process gas) from at least two gas sources ([0039]); and 
Page 46608099Application No. 16/031,691Docket No.: 025288US01Reply to Office Action of July 24, 2020a gas distribution assembly ([0033] and Fig. 2, liner assembly #170) coupled to the injection block (Fig. 2, coupled to #141 through #145), wherein the gas distribution assembly comprises: 
a rectification plate ([0040] and Fig. 2, injector baffle plate #145) bounding one side of the one inner plenum and two outer plenums (see Fig. 2, bounding one side of #142, #143, and #144), the rectification plate including two non-perforated portions (see annotated Fig. 3 below, portions of #145 closed by solid plugs #163, see Fig. 8) on opposing ends thereof and a perforated portion (see annotated Fig. 3 below, portion of #145 partially open by plugs #160 and #161, which comprise through-holes; see Fig. 8) between the two non-perforated portions (see annotated Fig. 3 below);and

    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

a plurality of gas injection channels ([0051] and Fig. 12, gas flow channels #172-181) formed within a body of the gas distribution assembly (Fig. 12, integral to #140), at least a portion of the plurality of gas injection channels being adjacent to a blind channel (Fig. 12, gas flow channel #182 adjacent to #172-181) formed in the body (integral to #170L/R) corresponding to positions of the non-perforated portion of the rectification plate (see Fig. 12, channels #182 on exterior ends of #170L/R, which are in close proximity to the non-perforated portions of #145, as set forth above), wherein each of the plurality of gas injection channels is bounded by the rectification plate (see Figs. 2,3, 11, and 12: channels #172-181 are bounded on the inlet side by plate #145), an outer wall (Fig. 12, lower wall of #170L/R), and a central partition (see annotated Fig. 12 below), 

    PNG
    media_image5.png
    284
    717
    media_image5.png
    Greyscale

and wherein each one of the plurality of gas injection channels is in directly fluidly connected with more than one opening of a plurality of openings formed in the perforated portion of the rectification plate ([0040] and see Figs. 2, 3, 11, and 12: flow channels #172-#181 in communication with holes #151 of #145 of the non-perforated portions as above) to flow gases from the gas injection block through the body (Figs. 1-2, gases flow from injection port #106 through gas manifold #140, which includes injection port line #141), and the non-perforated portions block the flow of gases into the blind channel ([0044] and Figs. 8 and 11-12, plugs #163 may be solid with no orifice to restrict the passage of gas) to reduce velocity variations of the gases flowed through the gas distribution assembly ([0044]: plate #145 and plugs #160/#163 aid the operator of the CVD system in selectively controlling the gas flow distribution across the substrate surface; [0060]: adjusts gas flow rates).

Pitney does not teach wherein the one inner plenum has a plurality of gas inlets.
However, Mariner teaches wherein a single plenum has a plurality of gas inlets (Mariner – [0048] and Fig. 9, plurality of inlets #158 for plenum #156).
Pitney and Mariner both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the inner plenum of Pitney to comprise a plurality of gas inlet openings in order to allow multiple fluids to enter and commingle before distribution, or to control pressure, density, or other factors within the plenum (Mariner – [0048]).

To clarify the record, the claim limitations “wherein each one of the plurality of gas injection channels is directly fluidly connected with more than one opening of a plurality of openings”, “for a reaction chamber”, “to deliver a precursor gas to a plurality of plenums from at least two gas sources”, and  “to flow gases from the gas injection block through the body, and the non-perforated portions block the flow of gases into the blind channels to reduce velocity variations of the gases flowed through the gas distribution assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use as is set forth above.

Regarding claim 22, Pitney teaches wherein a length of the perforated portion of the rectification plate (see annotated Fig. 3 below, length of the long axis of the portion as identified) is greater than a length of a non-perforated portion of the gas distribution assembly (see annotated Fig. 3 below, length of the non-perforated portions, even combined, is less than the perforated portion).


    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

The Examiner wishes to note the breadth of the claim relating to the phrases “a length” and “portion”, which allow for any arbitrary length and any arbitrary sub-division to meet the limitations of the claim.

Regarding claim 23, Pitney teaches wherein the gas injection block ([0039] and Fig. 2, injection port liner #141) is divided ([0039] and Fig. 2, two outer port liners #142/#143 and inner port liner #144) to provide two distinct gases to each of the plurality of gas injection channels ([0039]: port #106 may be coupled to two or more separate process lines, and the gas manifold may introduce process gas according to other manifold configurations other than outer/inner).
To clarify the record, the claim limitation “to provide two distinct gases to each of the plurality of gas injection channels” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use (or capability thereof) as is set forth above.

Response to Arguments
Applicant’s arguments concerning claims 1, 9, and 21 have been considered, but are moot in light of the new combination of references as presented herein. See particularly the Mariner reference in combination with Pitney, used to reject all claims under section 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT SWEELY/						 Examiner, Art Unit 1718              				 
/Benjamin Kendall/Primary Examiner, Art Unit 1718